             Case 1:17-cv-09023-RA Document 69 Filed 06/08/20 Page 1 of 3


                                   Proskauer Rose LLP Eleven Times Square New York, NY 10036-8299




                                                                                                                   Lloyd B. Chinn
June 8, 2020                                                                                                       Member of the Firm
                                                                                                                   d +1.212.969.3341
                                                                                                                   f 212.969.2900
                                                                                                                   lchinn@proskauer.com
                                                                                                                   www.proskauer.com
BY ECF

The Honorable Judge Ronnie Abrams
United States District Court
Southern District of New York
40 Foley Square, Room 2203
New York, NY 10007

Re:     McLaughlin v. Macquarie Capital (U.S.A.) Inc., No. 1:17-cv-09023

Dear Judge Abrams:

We represent Macquarie Capital (U.S.A.) Inc. (“Macquarie”) in the above-referenced matter and
write in response to Plaintiff Khristina McLaughlin’s (“McLaughlin”) letter dated May 26, 2020.
None of the arguments advanced by McLaughlin for sealing the entirety of Macquarie’s Petition
to Confirm and related filings has merit, and her motion should be denied.1
Macquarie also provided former defendant Robert Ansell the opportunity to address whether any
portion of Macquarie’s submission should be sealed. Mr. Ansell submitted his position on these
issues as of June 3, 2020 and requested that the Court seal Exhibit A to Macquarie’s Petition.
Macquarie does not oppose Mr. Ansell’s application. Accordingly, Macquarie requests that the
Court deny McLaughlin’s letter motion to seal, with the exception of Exhibits A, C, and F. See
Dkt. No. 65.
First, McLaughlin’s contention that it was “unnecessary” for Macquarie to submit a petition and
exhibits is simply wrong. The Federal Arbitration Act clearly contemplates that a petitioner
seeking confirmation of an arbitration award file the award with the Court, as well as all
“paper[s] used upon” the petitioner’s application. See 9 U.S.C. § 13(b) and (c). Most of the
documents attached to Macquarie’s Petition are the arbitration awards themselves. The other
exhibits that Macquarie filed are the operative pleadings and two emails, which Macquarie
submitted in further support of its Petition. All of these documents—as well as the Petition
itself—are properly before the court. McLaughlin’s reliance on Barbier v. Shearson Lehman
Hutton Inc. is misplaced, because in that case the parties submitted the pleadings and the
arbitration award in question to the Court as part of their petitions to vacate and confirm. See



1
        While Macquarie seeks the public filing of the majority of the documents it is submitting in connection
        with its Petition to Confirm, it has not – consistent with this Court’s December 21, 2017 guidance (Dkt No.
        21, Tr. 6:10-20) – sought to place into the public record any salacious material involving any of the
        individuals involved, whether McLaughlin or others.




      Beijing | Boca Raton | Boston | Chicago | Hong Kong | London | Los Angeles | New Orleans | New York | Paris | São Paulo | Washington, DC
          Case 1:17-cv-09023-RA Document 69 Filed 06/08/20 Page 2 of 3




Hon. Ronnie Abrams
June 8, 2020
Page 2

752 F. Supp. 151, 153 n.1, n.3, 160 (S.D.N.Y. 1990). If anything, that case supports
Macquarie’s position, not McLaughlin’s.
Second, the parties’ confidentiality agreement does not provide a basis for sealing because, as
McLaughlin has acknowledged, “the mere existence of a confidentiality agreement . . . is
insufficient to overcome the First Amendment presumption of access.” Alexandria Real Estate
Equities Inc. v. Fair, No. 11-CV-3694-LTS, 2011 WL 6015646 (S.D.N.Y. Nov. 30, 2011). See
also Aioi Nissay Dowa Ins. Co. v. ProSight Specialty Mgmt. Co., No. 12-CV-3274-JPO, 2012
WL 3583176, at *6 (S.D.N.Y. Aug. 21, 2012) (denying a motion to seal arbitration documents
on the basis of a confidentiality agreement and noting that courts in this district “have
consistently refused to seal the record of a petition to confirm an arbitration award,
notwithstanding the existence of such an agreement.”). We also note the inconsistency of
McLaughlin’s position on the subject of confidentiality, when viewed over the life of this matter.
In late 2017, McLaughlin demanded an exorbitant settlement payment from Macquarie based on
her threat to go public with her sensational allegations. When that effort was unsuccessful, she
filed her complaint – with its highly salacious content – in the public record, garnering
immediate media attention then and over the life of the case. Having now had her claims
resoundingly rejected (among other negative rulings against her), McLaughlin seeks to hide
those failures from public view, while the media reports about her improperly filed claims
remain online for all to see.

Third, the fact that McLaughlin is not contesting the award does not provide any basis for
sealing. It is well-established that “[p]etitions to confirm arbitration awards, and their attendant
memoranda of law and supporting documents, are ‘judicial documents that directly affect the
Court’s adjudication’ of the confirmation petition.” Alexandria Real Estate Equities Inc., 2011
WL 6015646, at *2 citing Church Ins. Co. v. Ace Prop. & Cas. Ins. Co., No. 10-CV-698-RJS,
2010 WL 3958791, at *1 (S.D.N.Y. Sept. 23, 2010). Such documents are subject to the
presumption of public access, which “is true whether or not the petition to confirm an arbitration
award is contested, because an unopposed petition for confirmation of an arbitration award is
treated as akin to a motion for summary judgment, in which the court independently applies the
facts of the case to the legal standard for award confirmation.” Id. See also TIG Ins. Co. v. Nat’l
Union Fire Ins. Co. of Pittsburgh, PA, No. 19-CV-10238-PAE, 2019 WL 6310208, at *3-4
(S.D.N.Y. Nov. 25, 2019) (denying request to seal where respondent did not oppose petition to
confirm, holding that “[i]t is ‘plain as day’” that an arbitral award and petition to confirm it are
judicial documents.).2
Fourth, McLaughlin’s contention that the Arbitrator “contemplate[d] that the confidential nature
of the arbitration proceeding will be maintained” in court is incorrect. In fact, the Arbitrator’s

2
       Additionally, McLaughlin has not satisfied the Final Award (Chinn Decl. Exs. L and M) in full, as she is
       required to make further sanctions payments to Macquarie. See Macquarie Ex. M at ¶¶ 5-10. However,
       even if she had satisfied the Final Award, that would not provide grounds for sealing. See TIG Ins. Co.,
       2019 WL 6310208, at *1 (denying request to seal arbitration award that had been “fully satisfied.”)
          Case 1:17-cv-09023-RA Document 69 Filed 06/08/20 Page 3 of 3




Hon. Ronnie Abrams
June 8, 2020
Page 3

Orders indicated the very opposite: he anticipated that a petition to confirm (or vacate) would be
filed publicly and – for that reason – took steps to omit the more salacious elements of this case
from his awards. See Chinn Decl. Ex. G at 3.
For the foregoing reasons, Macquarie requests that McLaughlin’s motion be denied in substantial
part, and that its recent filings be unsealed, with the exception of Exhibits A, C & F.
Respectfully submitted,

s/ Lloyd B. Chinn
Lloyd B. Chinn



cc:    Douglas McGill, Esq., counsel for McLaughlin, by ECF and email
       Robert Ansell, by email
